TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00762-CV



                                  Clarence Enochs, Appellant

                                              v.

                                 Lampasas County, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
           NO. 17142, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: January 16, 2014